UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6154


DEZAI SHONTAI WILLIAMS,

                  Petitioner - Appellant,

             v.

JAMES SMITH, Warden; THE ATTORNEY GENERAL OF THE STATE OF
MARYLAND,

                  Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:06-cv-01054-JFM)


Submitted:    November 24, 2008              Decided:   January 7, 2009


Before MICHAEL, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dezai Shontai Williams, Appellant Pro Se.    Gary E. O. Connor,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dezai Shontai Williams seeks to appeal the district

court’s orders denying relief on his 28 U.S.C. § 2254 (2000)

petition and his subsequent Fed. R. Civ. P. 59(e) motion.                                       The

orders    are    not     appealable          unless    a    circuit    justice        or     judge

issues     a     certificate            of    appealability.              See     28       U.S.C.

§ 2253(c)(1) (2000).               A certificate of appealability will not

issue    absent        “a    substantial            showing    of     the      denial      of     a

constitutional         right.”           28    U.S.C.       § 2253(c)(2)         (2000).          A

prisoner        satisfies         this        standard        by    demonstrating            that

reasonable       jurists       would         find    that     any   assessment          of      the

constitutional         claims      by    the    district       court      is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                        See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We

have     independently         reviewed         the     record      and        conclude       that

Williams has not made the requisite showing.                                Accordingly, we

deny Williams’ motion for a certificate of appealability and

dismiss the appeal.               We dispense with oral argument because the

facts    and    legal       contentions        are    adequately       presented        in      the

materials       before      the    court       and    argument      would       not    aid      the

decisional process.

                                                                                      DISMISSED

                                                2